JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion for appointment of counsel, it is
ORDERED AND ADJUDGED that the case be remanded for reconsideration in light of appellant’s assertion in her motion for reconsideration that, without a transfer, her action is time-barred. See, e.g., Sinclair v. Kleindienst, 711 F.2d 291, 294 (D.C.Cir.1983) (“Transfer is particularly appropriate where, as here, without a transfer the cause of action would be barred by the running of the applicable statute of limitations.”) (citing Burnett v. New York Central Railroad Co., 380 U.S. 424, 430, 85 S.Ct. 1050, 13 L.Ed.2d 941 (1965)); see also Ciralsky v. CIA 355 F.3d 661, 674 (D.C.Cir.2004). It is
FURTHER ORDERED that the motion for appointment of counsel be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.